     THOMAS E. FRANKOVICH (State Bar #074414)
 1   THOMAS E. FRANKOVICH,
 2   A PROFESSIONAL LAW CORPORATION
     1165 Hoff way, #205
 3   Orland, CA 95963
     Telephone: 415-389-8600
 4   Email: tfrankovich@disabilitieslaw.com
 5
     Attorney for Plaintiff
 6

 7                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
 8

 9    Byron Chapman,                                             CASE NO. 2:17-CV-01745-WBS-CKD
10             Plaintiff,
11    v.                                                         STIPULATION TO REQUEST TRIAL
                                                                 JUDGE, CONDUCT SETTLEMENT
12    Mark C. Jacobs,                                            CONFERENCE, AND VACATE TRIAL
                                                                 DATE [PROPOSED ORDER]
13             Defendant.
14
             The parties by and through their respective attorneys of record stipulate to the following:
15

16            Whereas, the parties settled the injunctive relief between themselves; see exhibit A

17   attached and incorporated, and

18           Whereas, plaintiff Byron Chapman and Defendant Mark C. Jacobs wish to address the
19
     court and Judge Shubb themselves in the accompaniment of their attorneys regarding settlement
20
     of all issues, and
21
             Whereas, a convenient time and date for the court and the parties is needed for the
22
     requested settlement conference,
23

24           A request is made of the court to provide a date for a settlement conference and if not

25   convenient allow the parties to contact the clerk for a different date. Request is also made to
26   vacate the trial date as the equitable issue is settled, leaving only damages and attorney fees at
27
     issue. This would also reduce litigation costs.
28
     ________________________________________________________________________________________________________________
                                                                                       CASE NO. 2:17-CV06578-WBS-CKD

                                                             1
 1

 2   IT IS SO STIPULATED

 3

 4   DATE: March 13, 2019                                by: /s/ Thomas E. Frankovich
                                                               Thomas E. Frankovich
 5
                                                               Attorney for Plaintiff
 6

 7   DATE: March 13, 2019                                by:        /s/ Elizabeth Stallard
                                                                      Elizabeth Stallard
 8                                                                 Attorney for Defendant
 9

10
                                                        ORDER
11

12
     GOOD CAUSE APPEARING; IT IS SO ORDERED:
13

14             The parties, having filed a stipulated waiver of disqualification agreeing to have the trial

15   judge in this matter conduct a settlement conference pursuant to Local Rule 270(b) (Docket No.
16   20), the trial date of April 23, 2019 is VACATED and a Settlement Conference is set for
17
     Thursday, April 25, 2019 at 10:00 a.m. in Courtroom 5 before Judge William B. Shubb. Each
18
     party is directed to have a principal capable of disposition at the Settlement Conference or be
19
     fully authorized to settle the matter on any terms at the Settlement Conference. Each party is
20

21   further directed to submit via email to WBSorders@caed.uscourts.gov a confidential settlement

22   conference statement no later than 12:00 PM (Noon) on April 18, 2019. Such statements are

23   not to be filed with the clerk, although the parties may agree, or not, to serve each other with the
24   ///
25
     ///
26
     ///
27
     ///
28
     ________________________________________________________________________________________________________________
                                                                                       CASE NO. 2:17-CV06578-WBS-CKD

                                                               2
     confidential settlement statements.        However, each party shall e-file a one-page document
 1

 2   entitled "Notice of Submission of Confidential Settlement Conference Statement."

 3   Dated: April 1, 2019

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28
     ________________________________________________________________________________________________________________
                                                                                       CASE NO. 2:17-CV06578-WBS-CKD

                                                             3
